 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    RONALD LAWRENCE MORTENSEN,                       Case No. 2:11-cv-00266-KJD-CWH
12                       Petitioner,                   ORDER
13           v.
14    DWIGHT D. NEVEN, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motions for an enlargement of time (ECF No. 124,

18   ECF No. 125), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s unopposed motions for an enlargement

20   of time (ECF No. 124, ECF No. 125) are GRANTED. Petitioner will have through December

21   17, 2018, to file an amended petition for a writ of habeas corpus.

22          DATED: November 19, 2018
23                                                                ______________________________
                                                                  KENT J. DAWSON
24                                                                United States District Judge
25

26
27

28
                                                       1
